Exhibit 10.2

NON-QUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO THE

WOLVERINE TUBE, INC.

2007 NON-QUALIFIED STOCK OPTION PLAN

THIS AGREEMENT, dated as of March 29, 2007 (this “Agreement”), between Wolverine
Tube, Inc. (the “Company”) and The Alpine Group, Inc. (the “Participant”).

Preliminary Statement

The Board of Directors of the Company, which administers the Wolverine Tube,
Inc. 2007 Non-Qualified Stock Option Plan (as the same may be amended from time
to time, the “Plan”), has authorized this grant of a non-qualified stock option
(the “Option”) on March 29, 2007 (the “Grant Date”) to purchase the number of
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), set forth below to the Participant, as a Consultant to the Company.
Unless otherwise indicated, any capitalized term used but not defined herein
shall have the meaning ascribed to such term in the Plan. A copy of the Plan as
in effect on the date hereof has been delivered to the Participant. By signing
and returning this Agreement, the Participant acknowledges having received and
read a copy of the Plan as in effect on the date hereof and agrees to comply
with the Plan, this Agreement and all applicable laws and regulations.

Accordingly, the parties hereto agree as follows:

1. Tax Matters. No part of the Option granted hereby is intended to qualify as
an “incentive stock option” under Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).

2. Grant of Option.

(a) Subject in all respects to the Plan and the terms and conditions set forth
herein and therein, the Participant is hereby granted an Option to purchase from
the Company 4,399,059 shares of Common Stock (the “Option Shares”), at the
prices per share (the “Option Prices”) designated with respect to the applicable
portion of the Option set forth below as follows:

 

Portion of Option

   Option Prices

40%

   $ 1.10

30%

   $ 1.40

30%

   $ 2.20

(b) Notwithstanding the foregoing, in recognition of the additional efforts
expended and anticipated to be expended by the Participant pursuant to the
Management Agreement dated February 16, 2007 by and between the Participant and
the Company (the “Management Agreement”), if on the date that is six months
following the effective date of the Management Agreement, the



--------------------------------------------------------------------------------

Company has not yet named a chief executive officer, the Participant shall
automatically receive: (i) on the six month anniversary of the effective date of
the Management Agreement, an option to purchase an additional amount of shares
of Common Stock equal to 0.5% of the share limitation set forth in Section 4.1
of the Plan; and (ii) on the 18 month anniversary of the effective date of the
Management Agreement, an option to purchase an additional amount of shares of
Common Stock equal to 0.5% of the share limitation set forth in Section 4.1 of
the Plan. The additional options to purchase additional shares of Common Stock
that the Participant is entitled to receive under this Section 2(b) shall be
referred to as the “Additional Options.” The exercise price for the Additional
Options shall be equal to the Option Prices set forth in Section 2(a) above and
shall be allocated on a pro-rata basis among the Additional Options in
accordance with the percentages set forth in Section 2(a) above. Each Additional
Option shall be granted pursuant to a separate award agreement, in a form
substantially similar to this Agreement. Such agreement shall be executed and
delivered as soon as practicable following the dates upon which such Additional
Options are granted hereunder.

3. Vesting and Exercise.

(a) Except as set forth below, the Option shall vest and become exercisable in
installments as provided below, which shall be cumulative. To the extent that
the Option has become vested and exercisable as provided below, the Option
thereafter may be exercised by the Participant, in whole or in part, at any time
or from time to time prior to the expiration or earlier termination of the
Option as provided herein and in accordance with Section 6.2(d) of the Plan,
including, without limitation, the filing of such written form of exercise
notice, if any, as may be required by the Committee or the Company and the
payment in full of the Option Price multiplied by the number of Option Shares
underlying the portion of the Option exercised; provided that payment of the
Option Price may be satisfied (i) by having the Company retain Option Shares
that would otherwise be delivered upon exercise that are sufficient in value
(valued at their Fair Market Value as of the day immediately prior to the date
of exercise) to cover the payment of the Option Price or (ii) by delivery to the
Company by the Participant of any previously owned shares of Common Stock. Upon
expiration of the Option, the Option shall be cancelled and no longer
exercisable. The following table indicates each date upon which the Participant
shall be vested and entitled to exercise the Option with respect to the
percentage of the Option indicated beside such date, provided that the
Participant has not had a Termination of Consultancy any time prior to such date
(each of the dates set forth below being herein called a “Vesting Date”):

 

Vesting Date

   Percentage of
Vested Option  

First anniversary of the Grant Date

   20 %

Second anniversary of the Grant Date

   40 %

Third anniversary of the Grant Date

   60 %

Fourth anniversary of the Grant Date

   80 %

Fifth anniversary of the Grant Date

   100 %

 

2



--------------------------------------------------------------------------------

In accordance with the vesting schedule set forth above, on each Vesting Date,
the Option shall vest on a pro rata basis so that each tranche (based on the
above vesting schedule) of the Option will vest with 40% of the tranche having a
$1.10 Option Price, 30% of the tranche having a $1.40 Option Price and 30% of
the tranche having a $2.20 Option Price.

(b) Notwithstanding the foregoing, if the Company fails to offer to extend the
term of the Management Agreement, any unvested portion of the Option shall
become immediately vested and exercisable on the expiration of the term of the
Management Agreement. If the Company offers to extend the term of the Management
Agreement, but the Participant declines to accept such offer, any unvested
portion of the Option shall terminate and be forfeited on the expiration of the
term of the Management Agreement.

(c) There shall be no proportionate or partial vesting in the periods prior to
each Vesting Date and all vesting shall occur only on the appropriate Vesting
Date, provided that the Management Agreement has not terminated at any time
prior to such Vesting Date.

(d) Notwithstanding the foregoing, the Participant may not exercise the Option
unless the Option Shares are then registered under the Securities Act. The
exercise of the Option must also comply with other applicable laws and
regulations governing the Option, and the Participant may not exercise the
Option if the Company determines that such exercise would not be in compliance
with such laws and regulations. In addition, the Participant may not exercise
the Option if the terms of the Plan do not permit the exercise of Options at
such time.

4. Option Term. The term of the Option shall be 10 years after the Grant Date
and the Option shall expire at 5:00 p.m. (Eastern Time) on the 10th anniversary
of the Grant Date, subject to earlier termination in the event of the
Participant’s Termination of Consultancy as specified in Section 5.

5. Termination. Subject to Section 4 and the terms of the Plan, the Option, to
the extent vested at the time of the Participant’s Termination, shall remain
exercisable as provided in Section 7.1 of the Plan. Any portion of the Option
that is not vested as of the date of the Participant’s Termination for any
reason shall terminate and expire as of the date of such Termination.

6. Restriction on Transfer of Option. No part of the Option shall be subject to
Transfer. The Option shall not be subject to levy by reason of any execution,
attachment or similar process. Upon any attempt to Transfer the Option or in the
event of any levy upon the Option by reason of any execution, attachment or
similar process contrary to the provisions hereof, the Option shall immediately
and automatically become null and void.

7. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to the Option unless and until the Participant has
become the holder of record of the Option Shares. No adjustments shall be made
to the Option, the Option Shares or the Option Price for dividends in cash or
other property, distributions or other rights in respect of the Option or any
Option Shares, except as otherwise may be specifically provided for in the Plan.
No shares of Common Stock shall be issued unless and until payment therefor has
been made or provided and any required conditions under the Plan are satisfied.

 

3



--------------------------------------------------------------------------------

8. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire agreement and understanding of the parties with respect to the
subject matter hereof and supersedes any prior agreements and understandings
(whether written or oral) between the Company and the Participant with respect
to the subject matter hereof.

9. Notices. Any notice or communication given hereunder (each a “Notice”) shall
be in writing and shall be sent by personal delivery, by courier or by United
States mail (registered or certified mail, postage prepaid and return receipt
requested), to the appropriate party at the address set forth below:

If to the Company, to:

Wolverine Tube, Inc.

200 Clinton Avenue West, Suite 1000

Huntsville, Alabama 35801

Facsimile:        (        )        -        

Attention:        [                    ]

If to the Participant, to the address for the Participant on file with the
Company;

or such other address or to the attention of such other person as a party shall
have specified by prior Notice to the other party. Each Notice will be deemed
given and effective upon actual receipt (or refusal of receipt).

10. No Obligation to Continue Consultancy. This Agreement is not an agreement of
consultancy. This Agreement does not guarantee that the Company or its
Affiliates will retain as a Consultant, or continue to retain as a Consultant,
the Participant during the entire, or any portion of the, term of this
Agreement, including but not limited to any period during which any Option is
outstanding, nor does it modify in any respect the Company’s or its Affiliates’
right to terminate or modify the Participant’s consultancy.

11. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by, and construed in
accordance with, the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

12. 409A. It is intended that the Option be exempt from Section 409A of the
Code.

 

4



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed with counterpart signature
pages or in separate counterparts each of which shall be an original and all of
which taken together shall constitute one and the same agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

  WOLVERINE TUBE, INC. Date:                        By:  

 

  Title:  

 

 

PARTICIPANT THE ALPINE GROUP, INC.

 

By:  

[Name]

Its:  

[Title]

[Taxpayer Identification Number]

 

6